         Case 1:20-cr-00500-JGK Document 126 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               v.                                     20 Cr. 500 (JGK)

ARTHUR HAYES, BENJAMIN DELO,                          ORAL ARGUMENT REQUESTED
SAMUEL REED and GREGORY DWYER,

                      Defendants.



        NOTICE OF DEFENDANTS’ MOTION FOR A BILL OF PARTICULARS

       PLEASE TAKE NOTICE that Defendants Arthur Hayes, Benjamin Delo, and Samuel

Reed (“Defendants”), by and through their undersigned counsel, hereby move this Court before

the Honorable John G. Koeltl, United States District Judge for the Southern District of New

York, 500 Pearl Street, Courtroom 14A, New York, New York 10007, at a date and time to be

determined by the Court, for an Order directing the government to provide a bill of particulars

pursuant to Federal Rule of Criminal Procedure 7(f) and for such other and further relief as the

Court deems just and proper (the “Motion”).

       PLEASE TAKE NOTICE that the Motion is made and based on this Notice of Motion,

the accompanying Memorandum of Law, and the Declaration of Andrew J. Rodgers filed

concurrently with exhibits in support hereof, and on such other pleadings, oral and documentary

evidence, and arguments as may be presented to the Court.
       Case 1:20-cr-00500-JGK Document 126 Filed 09/10/21 Page 2 of 2




Dated: September 10, 2021
       New York, New York                   Respectfully submitted,

 /s/ Andrew J. Rodgers                       /s/ Douglas K. Yatter*
 Patrick J. Smith                            Douglas K. Yatter
 Andrew J. Rodgers                           Benjamin Naftalis
 SMITH VILLAZOR LLP                          Hanyu (Iris) Xie
 250 West 55th Street, 30th Floor            LATHAM & WATKINS LLP
 New York, New York 10019                    1271 Avenue of the Americas
 Tel: (212) 377-0851                         New York, New York 10020
 patrick.smith@smithvillazor.com             Tel: (212) 906-1200
 andrew.rodgers@smithvillazor.com            douglas.yatter@lw.com
                                             benjamin.naftalis@lw.com
 Harlan A. Levy                              iris.xie@lw.com
 FOLEY HOAG LLP
 1301 Avenue of the Americas                 Jack M. McNeily
 New York, New York 10019                    LATHAM & WATKINS LLP
 Tel: (646) 927-5500                         330 North Wabash Avenue, Suite 2800
 hlevy@foleyhoag.com                         Chicago, Illinois 60611
                                             Tel: (312) 876-7700
 Attorneys for Defendant Benjamin Delo       jack.mcneily@lw.com

                                             Attorneys for Defendant Samuel Reed

 /s/ James J. Benjamin, Jr.*
 James J. Benjamin, Jr.
 Katherine Goldstein
 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, New York 10036
 Tel: (212) 872-8091
 jbenjamin@akingump.com
 kgoldstein@akingump.com

 Peter Altman
 AKIN GUMP STRAUSS HAUER & FELD LLP
 1999 Avenue of the Stars, Suite 600
 Los Angeles, CA 90067-6022
 Tel: (310) 299-1000
 paltman@akingump.com

  Attorneys for Defendant Arthur Hayes
_________________________________________
* Electronic signature used with consent
